 UNITED STEELWORKERS OF AMERICA, AFL-CIO, ETC.95or other rights and privileges,to all -those employees who were on strike onand after May 12, 11961, and who have not already been reinstated to theirformer or substantially equivalent positions,without prejudice to their seniorityor other rights and privileges,dismissing,if necessary,any personshired by uson or afterMay 12,1961,who were not in our employ on that date.WE WILLNOT solicit any strikers or pickets to abandon the strike,offer theminducements to do so, or threaten them with reprisalsif they failto do so.WE WILL NOTengagein any like orrelated acts or conduct interfering with,restraining,or coercing our employees in the exerciseof theirrights to self-organization,to form labororganizations,to join or assist AmalgamatedAssociation of Street,Electric Railwayand MotorCoach Employees of America,AFL-CIO,Division1174,or any other labor organization,to bargain collec-tively throughrepresentatives of their own choosing,and to engage in con-certedactivitiesfor the purpose of collective bargainingor othermutual aid orprotection as guaranteed by Section7 of the Act, or .to refrain from any and allsuch activities.All our employees are freeto become or remain,or to refrain from becoming,or. remaining,members ofthe above-namedUnion, or any otherlabor organization.WILLIAM S.SHURETT,D/B/A GREYHOUND TERMINAL,Employer.Dated-------------------By-------------------------------------------(WILLIAJI S. .SHURETT)This noticemust remain posted for60 daysfrom the date hereof, and must not bealtered, defaced,or coveredby any other-material.Employees may communicatedirectlywith the Board'sRegionalOffice, T6024Federal Building(Loyola), 701 Loyola Avenue, New Orleans,Louisiana,TelephoneNumber, 529-2411,if they have any questions concerningthisnotice or compliancewithitsprovisions.United Steelworkers of America,AFL-CIO,'and Local No. 2772,United Steelworkers of America,AFL-CIO 2andVulcan-Cincinnati,Inc.'Case No. 9-CB-928.May 10, 1962DECISION AND ORDEROn March 28, 1961, Trial Examiner Thomas S. Wilson issued hisIntermediate Report in the above-entitled proceeding, recommendingthat the complaint be dismissed in its entirety,as setforth in the Inter-mediate Report attached hereto.Thereafter, the General Counsel andVulcan filed exceptions to the Intermediate Report and supportingbriefs, and Respondents filed a brief in support of the IntermediateReport.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entirerecord inthe case, and hereby adopts the TrialExaminer's findings, conclusions,and recommendations to theextent consistentherewith.'Hereinafter referred to as Respondent International.sHereinafter referred to as Respondent Local.Hereinafter referred to as Vulcan.137 NLRB No. 9. 96DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.The General Counsel alleged in his complaint that during thecourse of a strike, the Respondents engaged in certain conduct whichviolated Section 8(b) (1) (A) of the Act. The Trial Examiner foundthat certain of the conduct relied upon by the General Counsel didin fact occur, and that certain conduct constituted restraint andcoercion in violation of Section 8(b) (1) (A).The Trial Examinernevertheless concluded that it would not effectuate the policies of theAct to issue an order against the Respondents, and recommended thatthe complaint be dismissed in its entirety, for the reason that --everypossible wrong here had been effectively remedied long before the fil-ing of any charges in this matter . . . and . . . the present attempt touse the Board's processes for a further rehash of these same events atleast verges on the vexatious . . . ." The "remedies" to which theTrial Examiner referred were a State court injunction and a Statecourt criminal action.We do not agree with the Trial Examiner that the existence ofother possible remedies, or the fact that the same events may belitigated in more than one forum, warrants dismissal of the complaint.Under Section 10 (a) of the Act, the Board's power to prevent unfairlabor practices "shall not be affected by any other means of adjust-ment or prevention that has been or may be established by agreement,law, or otherwise." The Board has long held that it is not bound byState court decisions,4 and it has further held that dismissal of a com-plaint is not warranted by the pendency of other litigation involvingthe same issues.5These Board decisions, in our opinion, are applicableand controlling here.Accordingly, we shall consider whether therecord supports the allegations of the complaint, and shall issue anorder appropriate to remedy any violations found.2.In agreement with the Trial Examiner, we find that the record-ing by pickets of the license numbers of automobiles approaching theplant, accompanied by threats that the pickets would locate the driversof such automobiles and "get" them, constituted restraint and coercionin violation of Section 8(b) (1) (A).Although not reflected in theIntermediate Report, the record establishes that Rosen, the presidentof Respondent Local, participated in this conduct.3.The Trial Examiner found that pickets, in effect, threatened topush a prospective employee's automobile into a ditch, when the em-ployee indicated rejection of the pickets' request not to cross thepicket line, and stated that this individual otherwise drove throughwithout incident.The Trial Examiner concluded that this threatcould be dismissed as isolated.He also found that when Smith first4E g , H. NThayer Company,99 NLRB 1122,1128-1130;Combustion EngineeringCompany, Inc, and Conibnstion Engineering-Superheater, Inc,86 NLRB 1264, 1266-1267,The Grace Company,84 NLRB 435, 436GLocal Union 1418, Genes at Longshore Workers,International Longshoremen'sAsso-ciation,AFL (Lykes Brothers Steamship Co, Inc),102 NLRB 720, 722 UNITED STEELWORKERS OF AMERICA, AFL-CIO, ETC.97drove in to report for work, a picket placed his hand on Smith's armand suggested "jerking" him out of the automobile.The Trial Ex-aminer concluded that even if this latter conduct amounted to anassault, it did not warrant a Board order.Although the Trial Ex-aminer did not identify the driver of the automobile which the picketsthreatened to push into a ditch, the record establishes that it wasSmith; the record also establishes,contrary to the Trial Examiner,that all of the foregoing conduct affecting Smith was in fact part ofa single incident. In addition, the record establishes that Local Griev-ance Committeeman Grimes was present when this conduct occurred,and that he did not repudiate it.Under all the circumstances, we donot adopt the Trial Examiner's characterization of this conduct, andwe find that such conduct constituted restraint and coercion in viola-tion of Section8(b) (1) (A).4.Although we agree in general with the Trial Examiner that thelanguage used on the picket line did not violate Section 8(b) (1) (A),we disagree as to certain statements, in addition to the foregoing.Thus, the record establishes that Morris, vice president of RespondentLocal, told employee Meyer, as the latter was leaving the plant, thatif he came back again he had better bring a gun with him. As, in ouropinion, the only reasonable construction of this statement was thatMeyer would need a gun for purposes of self-defense, we find thatMorris' statement was tantamount to a threat of bodily harm in viola-tion of Section 8(b) (1) (A).The record also establishes that duringthe course of the picketing, International Representative Childerspublicly urged the pickets not to let nonstrikers through the picketline.Such public exhortation not to "let" nonstrikers through thepicket line is, in our opinion, a threat directed at the nonstrikersthat if necessary force would be used to accomplish that objective,and thus a violation of Section 8 (b) (1) (A).5.Contrary to the Trial Examiner, we find that Local PresidentRosen warned Foreman Perry Kelly that his brother, Martin, was"liable to lose his life" if he persisted in working at the plant.TheTrial Examiner refused to credit Perry Kelly's uncontradicted testi-mony regarding Rosen's threat because he considered it improbablethat Rosen would utter such a threat in a public place.There is,however, no evidence that anyone else was within earshot when thethreat was made; moreover, as found above, Rosen was among thosewho threatened to "get" the drivers of automobiles approaching theplant.Under all the circumstances, we find no merit in the TrialExaminer's reason for refusing to credit Perry Kelly's uncontradictedtestimony.6As this testimony is uncontradicted, and as it is consist-'As the Trial Examiner's credibility resolution was not predicated on demeanor, it isnot entitled to the weight normally accorded such resolutionsSeeWilliam L Davis,Joseph Valence and Marco Valenci, d/b/a V & D Machine Embroidery Co ,134 NLRB879 ;Mayrath Company,132 NLRB 1628649856-63-vol 137-8 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDent with Rosen's conduct under other circumstances, we credit it.AsMartin Kelly was in the room at the time the threat was uttered, it isreasonable to infer, and we find, that the threat was intended to beand was communicated to Martin by his brother.' Such a threat, wefind, constituted restraint and coercion in violation of Section8(b) (1) (A).6.As indicated, all of the conduct set forth above was eitherengaged in by agents of the Respondent Local or Respondent Inter-national, or occurred in the presence of such agents and was not repudi-ated by them. Each Respondent is thus responsible for such conduct.'In addition, the record establishes that both Respondent International,the certified representative of Vulcan's employees, and RespondentLocal authorized and sanctioned the strike; that representatives ofboth participated therein and engaged in unlawful conduct; and thatthe strike resulted from the inability of both Respondents to reachagreement with Vulcan on a new contract.Under all the circum-stances, we find that both Respondents conducted the strike as a jointventure, and that both are jointly responsible for the conduct of theagents of either.'7. In agreement with the Trial Examiner, we shall dismiss theremaining allegations of the complaint.10As found by the TrialExaminer, the record fails to establish that the alleged mass picketingblocked either ingress or egress; in these circumstances, the merepresence of a number of pickets in front of the gate does not of itselfviolate the Act.l1As there is no showing that the conduct of picketSchwemberger or the alleged assault on and threat to employeeMeyer were authorized or ratified by Respondents or occurred in thepresence of any of Respondents' responsible officials, and there is noother sufficient basis in the record for imputing liability to Respond-ents for such conduct, we find that Respondents did not violate theAct with respect thereto.THE EFFECTS OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth above, occurring inconnection with the operations of Vulcan as set forth in section Iof the Intermediate Report, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andi Cf.Tex-Tan, Inc.,134 NLRB 253.8Loeal5881,UnitedMineWorkers of America(Grundy Mining Company),130NLRB 1181.9Industrial Union of Marine and Shipbuilding Workers of America, AFL-CIO and itsLocals Nos.5 and 90(Bethlehem Steel Company),130 NLRB 412, 425-427.19 For the reasons set forth in his separate opinion, Member Leedom does not agree thatthe remaining allegations of the complaint should be dismissed11See HN.Thayer Company,99 NLRB 1122, 1130-1131, where 100 men circled in frontof the entrances to the plants,but permitted egress and ingress,and this was held to belawful picketing UNITED STEELWORKERS OF AMERICA, AFL-CIO, ETC.99tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.THE REMEDYHaving found that the Respondents have engaged in certain unfairlabor practices, we shall order that they cease and desist therefrom andtake certain affirmative action that we find necessary to effectuate thepolicies of the Act.Upon the basis of the foregoing findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Vulcan-Cincinnati, Inc., is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2.The Respondents are labor organizations within the meaning ofSection 2 (5) of the Act.3.By restraining and coercing employees of, and applicants foremployment by, Vulcan-Cincinnati, Inc., in the exercise of rightsguaranteed by Section 7 of the Act, the Respondents have violatedSection 8 (b) (1) (A) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, United Steel-workers of America, AFL-CIO, and Local No. 2772, their officers,agents, representatives, successors, and assigns, shall :1.Cease and desist from threatening employees of, and applicantsfor employment by, Vulcan-Cincinnati, Inc., with bodily harm andproperty damage, or in any like or related manner restraining orcoercing them in the exercise of the rights guaranteed by Section 7 ofthe Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post in the Respondents' business offices and meeting halls,copies of the notice attached hereto marked "Appendix." 11 Copies ofsaid notice to be furnished by the Regional Director for the NinthRegion, shall, after being duly signed by official representatives of theRespondents, be posted by the Respondents immediately upon receiptthereof, and be maintained by them for 60 consecutive days thereafter,in conspicuous places, including all places where notices to members12 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order " 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDare customarily posted.Reasonable steps shall be taken by the Re-spondents to insure that said notices are not altered, defaced, or cov-ered by any other material.(b)Mail to the Regional Director for the Ninth Region signedcopies of the aforementioned notice for posting by Vulcan-Cincinnati,Inc., if it be willing, in places where notices to employees are cus-tomarily posted.Copies of said notice, to be furnished by the Re-gional Director for the Ninth Region, shall, after being signed by theRespondents, as indicated, be forthwith returned to the RegionalDirector for disposition by him.(c)Notify the Regional Director for the Ninth Region, in writing,within 10 days from the date of this Order, what steps have been takento comply herewith.MEMBER LEEDOM, concurring in part and dissenting in part:I agree with my colleages, except that I would also find that Re-spondents engaged in mass picketing, in violation of the Act, and thatthey were responsible for the conduct of picket Schwemberger.13Asthe Trial Examiner found in substance, with respect to the masspicketing, the pickets sought to deter employees and prospective em-ployees from entering the plant, not by means of appeals to reason,loyalty, solidarity, or other similar considerations, but by means oftheir physical presence in superior numbers.Moreover, as we havefound, this picketing was accompanied by threats of bodily harm andproperty damage, including the public exhortation by InternationalRepresentative Childers not to let nonstrikers through the picket line.Thus, although this picketing did not prevent ingress or egress, thatfact, in my opinion, is not controlling.Although picketing whichphysically prevents ingress or egress clearly violates the Act, it doesnot follow therefrom that picketing which does not physically preventingress or egress does not violate the Act.The question in each case,whether the picketing be called "mass picketing" or by some othername, is whether the manner in which the picketing was conductedwas intended to or necessarily tended to restrain or coerce.14As themanner of picketing here was such as to impede entrance into theplant and was accompanied by threats, I find that it was so intended,and necessarily had that effect."With respect to the picketing inH. N. Thayer Company, 99NLRB 1122, 1130-1131, relied on by mycolleagues, the Board there found "that the pickets had been spe-cifically instructed by their strike leaders to permit nonstrikers to^enter and leave the plant, and there is no evidence that any employeewas refused prompt entry." That case is therefore clearly distinguish--sAs any finding with respect to the assault on Meyer would in my view be cumulative,I need not consider the question of Respondents'liability therefor14 See,e.g.,Sunset Lsne and Twtne Company,79 NLRB 1487, 150515Idat 1506. UNITED STEELWORKERS OF AMERICA, AFL-CIO, ETC.101able from this case, and accordingly, is not authority for my col-leagues' conclusion that this picketing did not violate the Act.I would also find that Respondents were responsible for the conductof picket Schwemberger, in throwing objects at the cars of CartwrightandMcGaw, and that they hereby further violated Section8(b) (1) (A).The Trial Examiner found, and I agree, that Schwem-berger threw a metal bolt into Cartwright's car.Unlike the TrialExaminer, I would further find that Schwemberger threw the objectwhich hit and cracked the windshield of McGaw's car.As reflectedin the Intermediate Report, only minutes before Schwemberger threwthe metal bolt into Cartwright's car, as McGaw's car was approachinggate 4, Schwemberger was seen to reach over, as if picking somethingup, and to make a motion as if throwing something; "as or after"McGaw's car passed gate 4, an object hit and cracked its windshield.In view of the very short lapse of time between the moment whenSchwemberger was seen to make a throwing motion and the momentwhen the object hit the windshield, and the fact that only minutesthereafter Schwemberger engaged in substantially identical conduct,I think that the only reasonable inference to be drawn from the factsis that Schwemberger threw the object which hit and cracked thewindshield of McGaw's car.Although Respondents' pickets had been cautioned not to engage inviolence, and Schwemberger's conduct did not occur in the presenceof any responsible official, these facts cannot, in my opinion, exculpateRespondents here.Schwemberger was duly designated by Respond-ents to act as one of the two pickets permitted at this gate under theState court injunction, and the above-described conduct occurred whilehe was so acting. In addition, as we have found, Respondents' officialshad themselves previously engaged in conduct which violated Section8(b) (1) (A).Under these particular circumstances, I believe Re-spondents must be deemed responsible for the conduct of those towhom they choose to entrust such picketing duties, whether or notthose pickets would under other circumstances be deemed their re-sponsible agents.I would therefore find that by virtue of the foregoing conduct, theRespondents further violated Section 8(b) (1) (A), and, in additionto the Order entered by my colleagues, would enter an order appro-priate to remedy such further violations.APPENDIXNOTICE TO ALL OUR MEMBERS, OFFICERS, AND AGENTS AND TO ALLEMPLOYEES OF VULCAN-CINCINNATI, INC.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that: 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT threaten to inflict bodily harm or property dam-age on employees or applicants for employment at the plant ofVulcan-Cincinnati, Inc., at Woodlawn, Ohio, in order to preventthem from crossing our picket lines.WE WILL NOT in any like or related manner restrain or coerceemployees of Vulcan-Cincinnati, Inc., or applicants for employ-ment, in the exercise of the rights guaranteed by Section 7 of theAct, as amended, including the right to refrain from any and allconcerted activities.UNITED STEELWORKERS OrAMERICA,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)LOCAL No. 2772, UNITED STEELWORKERSor AMERICA, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice, Transit Building, Fourth and Vine Streets, Cincinnati 2, Ohio,Telephone Number, Dunbar 1-1420, if they have any question con-cerning this notice or compliance with its provisions.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge and an amended charge duly filed respectively on September 20and 26, 1960, by Vulcan-Cincinnati, Inc., hereinafter referred to as Vulcan or theCompany, through its attorney, J. Mack Swigert, the General Counsel of theNational Labor Relations Board, hereinafter called the General Counsel1and theBoard, respectively, by the Regional Director for the Ninth Region (Cincinnati,Ohio), issued his complaint dated November 9, 1960, against United Steelworkersof America, AFL-CIO, and Local No 2772, United Steelworkers of America, AFL-CIO, hereinafter respectively called the Respondents.The complaint alleges thatthe Respondents,and each of them,had engaged in and were engaging in unfairlabor practices affecting commerce within the meaning of Section 8(b)(1)(A) andSection 2(6) and(7) of the LaborManagement RelationsAct, 1947,as amended,herein called the Act.Copies of the charges, the complaint, and notice of hearingthereon were duly served upon the Respondents and Vulcan.Respondents duly filed their answers admitting certain allegations of the complaintbut denying the commission of any unfair labor practices.Pursuant to notice, a hearing thereon was held at Cincinnati, Ohio, from January 4through 6, 1961, before the duly designated Trial Examiner.All parties appearedat the hearing, were represented by counsel, and were afforded full opportunity to beheard,to produce,examine, and cross-examine witnesses,to introduce evidencematerial and pertinent to the issues, and were advised of their rights to argue orallyupon the record and to file briefs and proposed findings and conclusions or both.1This term specificallyincludesthe counsel appearing for the General Counsel at thehearing UNITED STEELWORKERS OF AMERICA, AFL-CIO, ETC.103Oral argument was waived.Briefswere received from Respondents and Vulcanon February 20, 1961.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESSOF VULCANVulcan-Cincinnati,Inc.,an Ohio corporation with its principal office at 120Sycamore Street, Cincinnati,Ohio, and its factory at Glendale Road, Woodlawn,Hamilton County,Ohio, is engaged at all times material herein in the business ofdesigning and fabricating pressure vessels and chemical process equipment for saleto customers in all parts of the United States.During the past 12-month period,which period is representative of all times material hereto, the Company sold andshipped from its Woodlawn,Ohio, plant to points outside of said State,productsof a value in excess of$50,000.The TrialExaminer finds that the Company is engaged in commerce and in opera-tions affecting commerce.II.THE RESPONDENTSUnited Steelworkers of America, AFL-CIO, and Local No. 2772, United Steel-workers of America, AFL-CIO, are labor organizations admitting to membershipemployees of Vulcan.III.THE UNFAIR LABOR PRACTICESA. The factsThis is another in that rapidly growing list of cases where a strike following thecollapse of negotiations at the bargaining table between the certified bargainingagent of the employees and the employer is being made the instrument, with anassist from the Board's processes, by which all union employees and union repre-sentation are eliminated from the plant involved.This is all accomplished withexacting legalism through a deluge of legal encounters in an assortment of courtsand before the Board.The present hearing is but one in the series of such legalmaneuvers here.To date this list includes in this matter at least: a State court suitfor injunction, a Section 10(1) suit for a temporary restraining order, actionsalleginglarge sums of money as damages filed by both the Company and the Unions, plusvarious and sundry police court actions in addition to the instant matter, all of whichlegal actions cover the same identical basic facts and result from a basic breakdownor failure of collective bargaining-a failure which, due to the charges filed, is noteven an issue here. It is, therefore, no exaggeration to say that this matter hasbecome a "gold mine" of legal experience, at least for the lawyers involvedLike-wise it is no exaggeration to say that the instant matter deals exclusively with sub-sidiarymatters ofsmall consequencewhile the basic problem, i.e., the failure ofcollective bargaining, remains untouched.The issues and the facts atissue are simple and,for the most part, clear, but, likethe rest of the multitudinous litigation mentioned above, concerns itself exclusivelywith matters far from the core of the problem.The present case deals with alleged violations of Section 8(b)(1)(A) by Local2772 and/or United Steelworkers of America for actions of pickets at the strike-bound Vulcan-Cincinnati plant in July 1960.The complaint alleges four specificactivities of the pickets which are said to have "restrained and coerced employeesof the employer."Each of these will be discussed separately hereinafter.The facts leading up to the issues involved here follow.On July 11, 1958, United Steelworkers of America, the certified bargaining agentof Vulcan's 90 production and maintenance employees, and Vulcan entered into a2-year collective-bargaining agreement.Pursuant to a reopener clause in said con-tract this master agreement was supplemented on June 11, 1959, by an agreement pro-viding for an 8-cent per hour wage increase for the remainder of the 1-year term ofthe master contract.Apparently prior to the expiration of this master contract on June 10, 1960, theparties made some efforts at bargaining for a new contract which proved ineffectualfor reasons not at issue under the complaint here and, therefore, not disclosed in thisrecord.During these negotiations Business RepresentativeHarvey Boland ofUnited Steelworkers of America warned that the employees would go out on strikeunless an agreement was reached prior to the expiration of the contract.Vice Presi-dent Romell, of Vulcan, recognized this eventually both from Boland's words andfrom the well-known principle of "no contract, no work "The contract expired. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe strikebeganAll 90 production and maintenance employees of Vulcan wentout onstrike.Theparties stipulated that this was an economic strikeThe first monthof the strike was peaceful and quiet with only some 8 or 10 picketsparading with signs reading, "OnStrikeUnitedSteelworkers of America"beforethe 4 gate-roadwaysleading to various parts of the Vulcan plant from Glendale Road.These pickets were all striking employee-membersof Local 2772assisted on innumer-able occasionsby UnitedSteelvn orkers Business Representatives Boland,"Dorsie"Childers, andothers.2Glendale Road is, in the words of the Vulcan brief, a quiet"side road or a country type road approximately20-24 feetwide" used almost ex-clusively foraccess tothe Vulcanplant and to thatof the WhiteBaking Companyand, therefore,a little traveled road.Then on theafternoonof July 10,3there appeared in the Cincinnati newspapers, aswell as in a number of surrounding out-of-State newspapers,help-wanted ads re-questing applicants for employment to apply for work at the Vulcan plant on Glen-dale Road.The evidence leaves no doubt but that the publication of Vulcan's help-wantedads acted as a declaration of war withthe result that each side in this contest girdedits loins and beefed up its strength for the coming economic struggle.Beginning the followingday, July 11,the quiet character of Glendale Road by theVulcan plant changed considerably.The number of pickets and strikers aroundthe Vulcan plant on Glendale road increased 3- or 4-fold from the previous 8 or 10.At least Boland and Childers of the Steelworkers business representatives were pres-ent.Traffic on Glendale Road was further augmented by numerous automobilesbearing Ohio and out-of-State license plates bearing persons apparently answeringthe Vulcan help-wanted ads or mere spectators out to see the fun in prospect.In addition, on that day Vulcan's attorney or attorneys appeared at the planttogether with a number of photographers,both professional and amateur, withcameras, both movie and still.Furthermore,the numerous pictures taken by theseVulcan photographers show that the crowds along Glendale Roard were furtheraugmented by various supervisors and salesmen assignedby Vulcan tostations ator near the various gate-roadways to the plant whose duties seem to have been tocounter the arguments of pickets made to work applicants and others to respect thepicket line and to induce those third persons to cross the picket lines and apply forwork.Then, of course,there were the plainclothes guards from the Cal CrimmDetective Bureau, a well-known Cincinnati establishment,and on occasion, therewould appear a policeman from each of the Woodlawn,Glendale,and Evandalepolice forces to direct traffic.Obviouslyeach side prepared itself fully for the coming economic battle as eachhad the legal right to do under the rules of the game as they now existThe only question at issue in this proceeding,however, is whetherLocal No. 2772and/or the Steelworkers violated the further rules of the game which in Section8(b)(1)(A)makes it an unfair labor practice for a union or its agents"to restrainor coerce employees in the exercise of the rights guaranteed in Section7" of the Act.It is now juridically determined that a union has a right to engage in picketing theprimary employer at least at the situs of the primary dispute,to publicize the factsof that primary dispute and to persuade third persons to assist in that dispute withthe primary employer so long as that persuasion does not cross over that fine line ofdistinction between "persuasion"and "restraint and coercion."The GeneralCounsel complains first that the Respondents engaged in:1.Mass picketingThe complaint charges that the Respondents,and each of them, violated Section8(b)(1)(A)by "massing pickets at Employer's said plant from July 11 through July 15,1960. who engaged in and incited others to engage in cursing,shouting,pushing,blocking theingress and egress of,and assaulting employees,job applicants and otherswho were attempting to enter and or leave the Employer's said premises."The evidence,both the movies and still pictures taken by theVulcan photog-raphers,4show that on occasion as many as six or seven pickets lined up 3 or 4 feetz In his testimony Boland insisted on the incongruous distinction that he was never"on the picket line" although admitting that lie was often "around the picket line" talk-ing to and assisting the picketsBoland even pleaded inability to recognize easily recog-nizable pictures of himself standing in groups of picketsThe Trial Examiner was notimpressed with Boland's testimonial trustworthiness in this casea All dates are in the year 1960 unless othei wise noted herein4Many of the still photographs depict either identically the same scenes as the moviesor else such similar scenes as to be indistinguishableIn fact, the Trial Examiner is in-clined to believe that many of the still pictures were made from the movies UNITED STEELWORKERSOF AMERICA, AFL-CIO, ETC.105apart across the whole entrance of the gate-roadway into Glendale Road.Thesepickets with a number of other persons,including some of the Vulcan officials andphotographers,gathered in the immediate vicinity so that several of the picturesshow as many as 18 or 20 persons on or alongsidethe roadThese pictures, bothstill and movie,quite conclusively showVicePresident Romell's testimony of havingseen pickets "solidly shoulder to shoulder"across the gate-roadway to have beenrather grossly exaggerated.5Although neither in the number of pickets or in their activity could the picketline in the instant matter qualify as "mass picketing which blocked ingress or egress,"it is still true that the presence of the pickets across the gate-roadway combinedwith their obvious reluctance or hesitation to remove themselves from the path ofoncoming automobiles did tend to slow down, hinder, and hamper trafficturninginto one of Vulcan's gate-roadways on occasion.However, due to the fact thatnone of these ever-vigilant photographers was ever able to picture such an instance,the evidence indicates that not one such vehicle was physically prevented fromentering or leaving said roadways,albeitmany of them were considerably retardedin making such maneuvers.The movies prove that,despite a temporary annoyance,itwas always possible for a vehicle to enter or leave the Vulcan plant.In fact there is in this record only one instance,shown both in the movies andin still pictures and much commented upon by company officials, where a picketwas so slow in removing himself from the path of an oncoming vehicle that he hadto place his hand on the fender of the car and jump in order to avoid being hit.However, the evidence is clear that the manner in which the pickets were stationedacross the roadways,combined with their slowness of movement,hindered andslowed traffic to and from the Vulcan plant but did not stop ingress or egressIt is true that numerous automobiles came up to the picket line and stopped, thedrivers talked to the pickets and thereafter decided not to enter the gate-roadways,and so drove off on Glendale Road without entering the plant.Except in twopossible instances,there is no showing that the intention of such drivers was changedby anything except legitimate persuasion by the pickets.One witness,who wasemployed by Vulcan at this time, testified that, when he indicated his rejection ofthe pickets'arguments,he was asked if he would like to have his car pushed intothe ditch.6Otherwise he drove through without incident and secured employment.A second such witness decided not to drive his new car through the picket line but,instead, to park his car some distance away and walk to the plant through thefields.Otherwise the evidence indicates that the pickets used nothing except legalrequests to respect their picket line and legitimate arguments to the same effect.The Trial Examiner believes that the threat of damage to the automobile abovementioned can be dismissed here as an"isolated incident."However, Romell testified to the use by pickets and strikers of some rather color-ful language,profanity,and name calling,all of which has been reproduced in Vul-can's brief where it is interesting to note that the writer felt impelled to omit thespelling of only three words.None of this language was either new or novel.Ad-mittedly it is not the language of diplomacy or of the drawing room.But, un-fortunately,the language of the factory seldom is and, more realistically, maynever become such.Even the language referredto byRomell is certainly no worsethan that appearing in cases where the Board,without condoning its use, has heldthat the use of such language did not violate Section8(b)(1) (A).Being boundby such decisions,the Trial Examirmust dismiss the allegations in regard to thelanguage used as not being violative of Section 8(b) (1) (A).On the other band, however, Romell testified,and in this respect other evidencein the record appeared to corroborate his testimony,that some of the pickets ap-peared to write down the license numbers of automobiles driven through the picketline and then shout warnings that by means of this method of identification theywould locate the driver and "get him"later.Just as the apparent photographingby employers of employees accepting union handbills from union organizers (eventhough those cameras may have been unloaded or the film never developed) consti-tutes a threat of future coercive action in violation of Section 8(a)(1),7 just sothe threat of possible future coercive action by the pickets against the owners ofthe automobile license plates apparently being recorded must also be held to consti-tute coercion and restraint in violation of Section 8(b) (1) (A).The Trial Examinerso finds.eVulcan's photographers having been present for the express purpose would certainlyhave caught such a scene if it had happened.6According to Romell these threats against automobiles appeared to have been withoutnumber7Tennessee Packers. Inc .124 NLRB 1117 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe General Counsel introduced the testimony of two applicants for work whowere hired by Vulcan on or about July 15 and are still so employed apparently tojustifythe allegations regarding"assaults."The first ofthesewitnesses was oneWilliam H.Smith who testified that on July 15, when he first drove in to report forwork,a picket placed his hand on Smith's arm and suggested"jerking"him out of theautomobile but the assault,if such be an assault,ended when Smith put his foot onthe gas and drove on into the plant.Technically,perhaps, this was an assault butithardly seems of sufficient moment to require an order of this Board to correct.The other witness produced by the General Counsel was a timid soul namedJack E. Meyer whom the pickets persuaded not to drive into the plant.Meyerthereupon left but subsequently telephoned the plant and,after being informedby a Vulcan official that everything was "legal," parked his car and walked acrossthe fields into the plant to apply for work.His actions subjected him to a consid-erable amount of name calling.After being hired and being convinced by anotherVulcan official that it was "legal"to walk through gate No. 1 and down GlendaleRoad to where he had parked his automobile,Meyer did so. But he testified that,as he was walking down Glendale Road looking back over his shoulder,"one of theguys" got into his automobile and tried to run Meyer down on Glendale Road fromwhich Meyer was able to save himself only by jumping between two convenientlylocated trees alongside the road.Sometime within the next 1 or 5 minutes andeither before or after Meyer had gone into the offices of the White Baking Company,8the driver of this car allegedly told Meyer that before Meyer would get his job,the man would kill him.The following day Meyer testified that he identified thedriver of the automobile from pictures shown to him by Vulcan officials.As thisrather fantastic testimony is uncontradicted on the record,the Trial Examiner willhave to accept it, albeit most skeptically.Then the General Counsel introduced the affair of the delivery of a B & 0 Railroadcar to the Vulcan siding on July 11.This time Romell was the sole witness to theincident.Romell testified that Vulcan ordered in a railroad car on July 11, that theB & 0 dispatched what Romell described as a "blue ribbon crew" but that Train-master Holt reported that because of some nasty things said by Business Representa-tiveChilders that the train crew was "afraid"to attempt the delivery.Romelladmitted that he heard nothing Childers had to say, if anything.However, a fewminutes after receiving this report from Holt, Romell did hear Childers tell Holtthat they would not interfere with the siding operation which was thereafter accom-plished without incident.Without giving full faith and credence to a hearsay reportgiven to a not unbiased witness, who admittedly did not hear the episode in question,the TrialExaminer can do nothing with this incident except to dismiss the same.Acting upon the application of Vulcan and with the consent of Respondents, onJuly 16 an Ohio State court issued an injunction against Respondents limiting thenumber of permissible pickets at each gate to two and otherwise effectively remedy-ing any and all other illegal activities which may have occurred upon the picket lineto that date.In fact Vulcan charged, the complaint alleged, and the testimony here proved nofurther illegal picket line activities by Respondents subsequent to the issuance ofthis said injunction.Hence it must be assumed that through that injunction Vulcanobtained a complete and satisfactory remedy in the forum of its own choosing forall the picket line activity above described.2. Incidents of July 28The next allegations in the complaint concerned charges that on July 28 picketSchwemberger "and/or pickets unknown" threw an unknown "hard object" at theautomobile driven by employee McGaw and a bolt into the automobile driven byemployee Cartwright.The testimony regarding the "hard object" striking the McGaw automobile indi-cates that McGaw's was the first car out of the employee parking lot (gate No. 3)at 4:05 p in. on July 28 and that, as or after the automobile passed gate No. 4 whereSchwemberger was on duty as a picket, something hit the windshield of the auto-mobile and crackedsame.McGaw, the sole occupant of the car, admittedly sawnothing hit the car or anyone throw anything at the car. Schwemberger was iden-tified by one Joseph Turner, a Cal Crimm Detective Bureau employee stationed atgate No 3, who testified that he saw Schwemberger some 50 to 100 feet away atgateNo 4 reach over "as though he was picking up something" and then, as theMcGaw car approached gate No. 4, "made a motion as though he had throwed fsicisomething."Turner admitted that he did not see Schwemberger pick up anything8Meyer testified both ways on each count UNITED STEELWORKERS OF AMERICA, AFL-CIO, ETC.107or throw anything and that all he did see was the"as though"motions referred toabove.Although Turner's detective duties during this strike included that of in-vestigating accidents and other untoward incidents,neither he nor his plainclothessergeant took one step to investigate this so-called incident.In fact the main dutiesof the plainclothes sergeant appear to have been to protect the Vulcan photographersduring the strike.As the TrialExaminer is not permitted the luxury of speculation in these cases,he must dismiss this incident.Apparently within minutes of the above incident an automobile driven by em-ployee Cartwright followed the McGaw car from gate No. 3 and passed gate No. 4where occupants thereof testified that they saw picket Schwemberger,whom they didnot know at the time, pick up a bolt lying in the road and throw it into the automobilewhere, rather miraculously,itcame through an open rear window,hit the ceilingof the automobile and bounced onto a carry-all behind the rear seat without doingany damage to the automobile or its occupants.This automobile was also im-mediately stopped-although Cal Crimm Operative Turner, still on duty, failed tonote the same-and then drove on again.The following morning the incident wasreported to Vulcan,the bolt delivered to it,and with the help of a Vulcan officialthe picket identified.Under cases decided by this Board actions similar to this one have been heldto violate Section 8(b) (1) (A) even though the police court seems the proper andmore expeditious place to properly remedy the situation especially where, as here,it is undisputed that the pickets had been instructed against engaging in any violence.Therefore,Schwemberger's action,if it occurred,which the TrialExaminer mustaccept in the absence of a denial by Schwemberger who did not testify here, appearsto have been the unauthorized act of an individual punishable by criminal actionrather than the action of the Union cognizable under the NationalLaborRelationsAct.The aboveactivities were made the subject of a criminal action in the Ohio courtsagainst Schwemberger in which the Vulcan attorney participated.It is to be assumedthat justice prevailed.3.The affair of Klaene's Bar 9The final incident referred to in the General Counsel's complaint is this affair atKlaene's Bar.This affair began about 5:45 p.m. on July 15 as Foreman Perry Kelly drove hiscar out of gate No. 1, accompanied by his brother, Martin Kelly, Foreman Morris,and assistant personnel director,Mrs. Roberts.Perry Kelly stopped his automobileon Glendale Road when striker Tom Roberts, a long-time friend and neighbor inCovington, Kentucky, held up his hand.When the car stopped, Roberts put hishand into the automobile, pointed at Martin Kelly, and, according to the testimonyof Perry Kelly and Mrs. Roberts, said, "Martin, you s.o.b., we'll get you tonight.You're worse than your one-eyed brother." 10The only real difference in TomRoberts' testimony was that, according to him, he told Martin that "we willseeyoutonight," a word change which makes a world of difference in the meaning of thesentence.After making this statement Roberts withdrew and the Kelly car droveoff 11The scene now shifts to about 10 p.m. at Klaene's Bar in Covington, Kentucky,which apparently is a neighborhood club of which Perry Kelly is a memberAfter having driven Martin and the others home, Perry Kelly and Martin decidedto go to Klaene's Bar for a drink.12About 10 p.m. Rosen, then president of Local2772, Tom Roberts, who subsequently succeeded to the presidency, and strikingemployees Burris and Shepherd walked into the bar, greeted the Kellys with a "Hi,"and were offered drinks by Perry Kelly which they accepted.Roberts addressedMartin by saying, "Okay, Martin, why did you go in there''You are the only oneof us that didn't stick together."Rosen conferred with Martin privately out of thehearing of the others.i3e Also spelled in the complaint and transcript as "Klane's "10This last was a reference to Perry Kelly who had suffered an injury to one eye11The attorney for Vulcan elicited testimony from Perry Telly that, during this stop,he noted through his rearview mirror an ex-emnloyee named Scott "shadow boxing" whilefacing the Kelly carThe exact significance of this testimony is hard to comprehend11And, according to Perry Kelly, to get some soft drinks and potato chips for thechildren"This conversation is not related in this record as Martin was not called as a witness. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDThen Roberts spoke privately with Martin inquiring again why Martin had re-turned to work, whether it was due to a lack of money, and urged him not to returnto work because he was the only union member who had done so.14Martin gaveRoberts no assurances but indicated that it was not due to any lack of money thathe had returned to work.While this was going on, Rosen asked Perry, "Why don't you get your brother outof that place,he is liable to lose his life."Perry answered,"Well, Clem, you wouldn'tdo anything like that" to which, according to Perry, Rosen replied,"Well,wewouldn't but we have higher ups that would."After all the men had had a drink or two more at the bar, the Kelly's left Klaene'sBar.But Martin has never returned to work at the Vulcan plant.15The affair of Klaene's Bar was innocuous. It is altogether understandable that thestrikers wanted to see Martin Kelly about his having returned to work over the picketline because he was, after all, the sole break in the strike solidarity.Naturally thestrikers wanted to convince him not to break ranks.That, however,is a far cry fromwanting to"get"Martin.If the strikers had wanted to "get" Martin, at least in thesense the General Counsel and Vulcan attorneys want that word interpreted,Klaene'sBar, apparently quite a public place,would seem logically to be one of the last placeswhere the strikers would care to see him.Yet the strikers went to Klaene'sBar toseeMartin,which convinces the Trial Examiner that all Roberts told Martin in theautomobile on Glendale Road was that he would "see"Martin that evening.Basedon much the same reasoning,the Trial Examiner does not believe that in such apublic spot Rosen would indicate that "the higher ups" would be willing to "kill"Martin.The Trial Examiner is convinced that these two phrases were never saidor implied and, in addition,that no threats were made or implied,even to PerryKelly in regard to his brother.Accordingly,the Trial Examiner will recommend thedismissal of the complaint insofar as it relates to the affair of Klaene's Bar.B.ConclusionsAfter 3 days of acrimonious hearing enlivened,ifnot enlightened,by such trap-pings as motion pictures,stillphotography,and private eyes, one single violation ofSection 8(b) (l) (A)is to be gleaned from all the evidence presented,to wit, theimplied threat of possible future coercive action against persons apparently beingidentified through the appearance of recording automobile license plate numbers-a violation based in large measure on the testimony of a not unbiased witness andwhich was never carried into execution and, in fact,not mentioned in the chargesfiled, nor, under a technical interpretation of pleadings,alleged in the complaint.Furthermore,under the allegations of the complaint as well as under the evidencepresented,this single Section8(b) (1) (A)violation has been promptly and effectivelyremedied by the consent injunction issued by the State court on July 16, 1960,as thereisno evidence,nor claim, that there has been any subsequent recurrence of thisactivity by pickets.In addition the evidence shows that the events of July 28 have also been before theState courts having more appropriate jurisdiction over such events than has thisBoard and the wrongs,if any, committed presumably adequately remedied there.Among the basic tenets of American jurisprudence are the following:(1)For every wrong there is a remedy.(2)A person may not be vexed by a multiplicity of suits.Accordingly,as every possible wrong here had been effectively remedied longbefore the filing of any charges in this matter as shown by the evidence and by thecases listed earlier based upon these same identical events, and as the present attemptto use the Board's processes for a further rehash of these same events at least vergeson the vexations,the Trial Examiner will recommend that no order be issued in thiscase and that the complaint here be dismissedin toto.Upon the basis of the foregoing findings of fact, and upon the entire record inthis case,the Trial Examiner makes the following:14Martin had last worked for Vulcan in the year 1959 but had returned on July 15,1900,at the urging of his brother Perry.15 The attorney for Vulcan introduced through Perry Kelly the fact that on the eveningof July 15 a brick had been thrown at the Kelly home and that sometime after the Kellyshad returned from Klaene's Bar,the Kelly automobile caught fire burning out the wiringWhen counsel admitted that he had no evidence to connect these events to the Respond-ents except"the circumstantial evidence,"the Trial Examiner struck the testimnoy fromthe record on motion of Respondent's counsel GLOBE SECURITY SYSTEMS, INC.109CONCLUSIONS OF LAW1.United Steelworkers of America,AFL-CIO,and LocalNo. 2772,United Steel-workers ofAmerica,AFL-CIO,are labor organizationswithinthemeaning ofSection2(5) of the Act.2.Vulcan-Cincinnati,Inc., is engaged in commerce within the meaning of Section2 (7) of the Act.3. It would not effectuate the policies of the Act to issue an order against Respond-ents herein.The Trial Examiner recommends that this complaint be dismissed in its entiretly.Globe Security Systems, Inc.andSecurity Officers and Watch-men's Union,Local No. 1, International Brotherhood of Fire-men and Oilers, AFL-CIO.Case No. A0-35.May 10, 1962ADVISORY OPINIONThis is a petition filed by Globe Security Systems, Inc., hereincalled the Employer, for an advisory opinion in conformity with Sec-tions 102.98 and 102.99 of the Board's Rules and Regulations, Series8,.as amended.A. In pertinent part, the petition alleges that :(1)Security Officers and Watchmen's Union, Local No. 1, Inter-nationalBrotherhood of Firemen and Oilers, AFL-CIO, hereincalled the Union, filed with the Pennsylvania Labor Relations Board,herein called State Board, a petition (Docket No. 27, year of 1962)for the certification as representative of various guards employedby the Employer at the plant of Daroff & Sons, Inc., in Philadelphia,Pennsylvania.The State Board has not as yet made specific findingsas to its jurisdiction or lack of jurisdiction over the Employer.(2)The Employer is a Pennsylvania corporation with its principalplace of business in Philadelphia and is engaged in the business ofproviding plant protection services for employers located in 28 States.The Employer annually furnishes guard services valued in excess of$50,000 to employers at plants located outside of Pennsylvania; andit also annually furnishes guard services valued in excess of $50,000 tolocal Pennsylvania employers, such as DarofF & Sons, Inc., who them-selves annually ship goods valued in excess of $50,000 outside ofPennsylvania.(3)For the purposes of this Advisory Opinion, the Board hastaken official notice of the jurisdictional facts of recent proceedingsin which it asserted jurisdiction over the Employer's operations.'(4)There are no representation or unfair labor practice proceed-ings involving the Employer pending before this Board 21 See, e.g.,Cases Nos.14-CA-2628(Intermediate Report issued January 3,1962) ;14-RC-4167(consent election held November 2, 1961) ;8-RC-4463 (petition filed Novem-ber 2, 1961,but dismissed on grounds other than jurisdiction).2Since the filing of the petition herein,theBoard'srecords show that Case No.5-RC-3783 is presently pending in the Board'sFifthRegional Office at BaltimoreMaryland.137 NLRB No. 12.